﻿Please allow me to congratulate you, Sir, to your unanimous election. We are confident that, with your sensitive understanding of the complexities of the international situation and your considerable diplomatic experience, you will guide our deliberations fairly and wisely in the coming months. I should also like to welcome Ambassador Joseph Reed to the podium and congratulate him on his assumption of the post of Under-Secretary-General for Political and General Assembly Affairs. The Secretary-General could have found no better person for the job. Last, but not least, please allow me to place on record our appreciation of the good work done by your predecessor His Excellency Mr. Humayun Rasheed Choudhury.
This session of the Assembly is being held at a time when profound changes are under way in the basic structures and processes of international politics. A summit meeting between President Reagan and Mr. Gorbachev will be held towards the end of the year. The two super-Powers are on the verge of concluding important arms control agreements. At the same time, relations between China and the Soviet Union now include an increasingly important co-operative dimension.
These developments do not concern only the three great Powers directly Involved. When these Powers reorder their relationships, the ripples spread to the farthest corners of the International system. None of us can escape their consequences. We must all also adapt to these changes. Readjustment is never easy. Cherished habits of thought. Ingrained patterns of behaviour and comfortably familiar policies must be ruthlessly and dispassionately examined in the light of the new situation and, if necessary, discarded. Human nature being what it is, this is necessarily a painful process. But it has to be done.
I was reminded of this simple fact by a recent statement made by an important international leader. At a meeting of disarmament experts organized by the United Nations, held in June this year, he said:
"... we had to review analytically the traditional approaches to, and established notions about, peace and security. In other words, we had to apply new thinking to that major issue of our times. In the process of sorting out. outdated dogmas and stereotypes, we made at least two fundamental conclusions. First, in terms of the supreme interests of survival, the world is one, notwithstanding its diversity. .. Second, the security of any State would be greater If It abandoned the attempts to diminish the security of the other side."
I wish to emphasize that last sentence. That statement was made by the Deputy Foreign Minister of the Soviet Union, Alexander Bessmertnykh. If a super-Power recognizes the need for change, no other country should deceive itself with the illusion that it can keep to the well-trodden path. History is littered with the rubble of States that tried to do so.  
The United Nations is itself the consequence of a similar period of international readjustment that occurred after the Second World War. It was intended to reorder the manner in which the international system worked and the way in which States dealt with each other. If its purposes and promise have not been entirely fulfilled we should nevertheless ask ourselves what role the United Nations can play in helping the vast majority of its Members adapt to the profound transformations that are now under way. We, the small States of the third world,
make up that majority. 
I believe that the United Nations has an important role to play. To dismiss it as irrelevant is easy, cheap, cynical and a serious mistake. Few, if any, of us present here are privy to the private discussions of the great Powers. Few, if any, of us have the ability to influence directly the recalculations of national interests that are occurring as the great Powers slowly but inexorably reorder their relationships. Only in the United Nations can we meet as formal equals. The United Nations, for all its obvious imperfections, is still the only 0rganization that has at least the potential to protect the rights and interests of small States. Great Powers may be able to do without international institutions, but to Namibians and Palestinians fighting for their homelands, to the South Africans battling against the evil system of apartheid and to all oppressed peoples struggling against foreign invasion and occupation only the United Nations offers some hope that their interests will not be cast into oblivion as the great Powers reposition themselves. The United Nations is thus uniquely situated to help the smaller States adapt to changing patterns of international politics. Only in the United Nations are our
interests protected·, and only the United Nations can define issues in a manner that helps to ease the painful process of readjustment. It does so because when the international community speaks through the adoption of United Nations resolutions by overwhelming majorities no State, even if it does not wholly support a particular resolution, should feel threatened. Every State, whatever its particular interest, is also part of that same international community. The United Nations compels States, even against their will, to recognize what is ultimately in their own best interest. It would be a mistake to regard the United Nations merely as a reflection of national interests. The United Nations speaks for all, and in upholding universal principles of law and justice the United Nations transcends the national and specific by speaking also to that irreducible core of common interests that bind us together, whatever else may divide us.
It is an axiom that States act in their own interest, but the United Nations acts in the interest of all. No State, however intransigent, however indifferent, therefore, can indefinitely ignore the United Nations. A case in point is an issue of vital importance to my country's region: the issue of Kampuchea. As a study of how the United Nations has influenced the definition of Member States' interests, Kampuchea is an issue of more than parochial significance.
When the United Nations Security Council first met to discuss the invasion and occupation of Kampuchea, in January 1979, Viet Nam at first denied that it had sent any of its forces into Kampuchea. Later it claimed that it had only sent in volunteers. Finally, under pressure from the United Nations, Viet Nam admitted that it had sent its armed forces into Kampuchea, but it insisted that they had entered at the invitation of the regime it had installed in Phnom Penh after the invasion, which was really an attempt to suggest that the cart had pulled the horse into Kampuchea. 
United Nations pressure has also changed Viet Nam’s position on the crucial issue of whether a political settlement is necessary in Kampuchea. On 5 January 1980 the Vietnamese Foreign Minister and some of his Indo-Chinese colleagues signed a communiqué which dealt with Kampuchea. He said/ "The situation in Kampuchea is irreversible." He also affirmed that efforts to "find a political solution for Kampuchea were in vain and useless". Six and a half years later after successive General Assembly resolutions had enjoined his country to agree to a political solution, the Vietnamese Foreign Minister, at a similar meeting, signed a communiqué acknowledging that he had to work with other countries "to reach a political solution on the Kampuchean question". The move from a denial that a problem even exists to an admission that there is a problem that can be solved only by political means is a very significant first step.
The United Nations can take credit for this Important first step; but it Is only a first step. For Viet Nam to take the next step of actually commencing negotiations to find a political solution, the United Nations must persuade Viet Nam by continuing to take a firm position on the issue. For a political solution to be durable, it must be just. It must address the common concerns of the parties involved and not merely be a covet under which to impose one State's will over another by duplicitous means.
This simple truth was stated with clarity and brevity by Mr. Gorbachev when he
Said: "The ultimate wisdom lies in not thinking solely of oneself or, worse still, to the detriment of the other side. All must feel that they have the same degree of security." We hope that Mr. Gorbachev's friends and allies will share his insight and take his advice. In formulating proposals that embody this principle  the United Nations also has a vital role to play. The resolutions of the General Assembly on the situation in Kampuchea that have been adopted, time and again, by overwhelming majorities sketch out the framework for such a solution. They take into consideration the Interests of all the parties concerned, not least of which are Viet Nam's interests. And because they reflect the voice of the international community, United Nations resolutions should not be regarded as a victory for one State or one party over another but rather as a triumph of our common humanity. There should be no dishonour or disadvantage in complying with United Nations resolutions.
One recent proposal which is fully in accordance with the United Nations spirit is that made by my Indonesian colleague, Professor Kusumaatmadja, who has proposed that an informal meeting of all the Kampuchean parties be convened. Such a meeting would take into account the fact that the Kampuchean problem also has to be resolved between the different Khmer factions, a point that Viet Nam has maintained ever since the Kampuchean issue was first considered by the United Nations Security Council in January 1979. But it is obvious that Viet Nam, as the State whose military forces and civilian administrators are in occupation of Kampuchea, holds in its hands the unique ability to determine whether such a meeting among the Khmers would be meaningful or a mere charade. 
Professor Kusumaatmadja's proposal therefore envisaged that Viet Nam would respond to our consideration in good faith of its interests by participating in the meeting of the Khmers, though not necessarily in the initial stages. Unfortunately, Viet Nam has refused to acknowledge that it holds the key to the solution of the Kampuchean problem and has not agreed to participate in such talks. Instead Viet Nam has tried to distort the nature of the understanding that was reached, it has loudly claimed that some kind of agreement was reached between the Association of South-East Asian Nations (ASEAN) and the Indo-Chinese States and that the international community could best help by refusing to take a position that would support one side or the other. The bald and simple fact is that Viet Nam has not agreed to participate in any discussion that will lead to the withdrawal of its military forces from Kampuchea and enable Kampuchea to re-emerge as a free and independent nation. 
It would be a tragedy for the Kampucheans, for the South-East Asians and for the international community if the United Nations did not continue to take a clear and principled stand on the issue. It was the pressure of the United Nations that forced Viet Nam to accept the fact that a Kampuchean problem existed and that it required a political solution. It will also be the continued pressure from the International community that will force Viet Nam to accept a solution based on the principles of the United Nations Charter,
The efforts of the international community and the efforts of the South-East Asian States to find a solution are mutually complementary and not mutually exclusive. The ASEAN States will continue with their good faith efforts to find a solution. We will stay in close touch with Prince Norodom Sihanouk, who has sent a valuable political signal to Viet Nam by deciding to take leave for a year to make himself available for discussion with any party in order to move towards a solution of the Kampuchean problem. Prince Norodom Sihanouk remains the only Kampuchean leader who is widely respected both inside and outside Kampuchea. No viable solution can be found without Prince Norodom Sihanouk's participation. The international community should urge the Vietnamese leaders to talk direct to Prince Norodom Sihanouk. .
History has demonstrated that all attempts to deny international change must ultimately be futile. Reality has an inconvenient habit of imposing itself even on the most ostrich-like. As the major Powers make the recalculations that will shape the international politics of the next century  our participation in the United Nations helps to ensure that we adapt to the new situation without too long a delay and without too much pain. But even as we acknowledge the necessity of adaptation, we must not lose sight of certain constant and fixed points of reference. The United Nations Charter embodies such points of reference and contains the basic moral principles that it is our duty to cleave to even as we adapt to survive. 
Herein lies the uniqueness of the United Nations; it is a vehicle for steadfastness as well as a vehicle for change; a means of ensuring that the necessary and inevitable adaptations will be purposeful rather than random or cynical. It is for this reason that, despite the inevitability of disappointments along the way, I continue to believe that with the perseverance and dedication of this body, just solutions to the Questions of Kampuchea, the Middle East, South Africa, and the many other troubled regions of the world are still possible. The United Nations is a sophisticated instrument that enables its Members to navigate safely the treacherous shoals of international politics to reach the safe harbour of international order. It remains the duty of us, its Members, to find the will to use the United Nations.
